UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-148493 NEXT FUEL, INC. (Exact name of registrant as specified in it's charter) NEVADA 32-2305768 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 122 North Main Street, Sheridan, WY 82801 (Address of Principal Executive Offices) (307) 674-2145 (Registrant's Telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x Indicate the number of shares issued and outstanding of each of the issuer’s classes of common stock, as of February 1, 2013:10,987,500 shares of issued common stock. NEXT FUEL, INC. FORM 10-Q December 31, 2012 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURE 31 Exhibit List Certifications NEXT FUEL, INC. CONDENSED FINANCIAL STATEMENTS (UNAUDITED) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF DECEMBER 31, 2, 2012 PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED DECEMBER 31, 2 PAGE 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM SEPTEMBER 30, 2, 2012 PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED DECEMBER 31, 2 PAGE 5 – 22 NOTES TO CONDENSED FINANCIAL STATEMENTS Next Fuel, Inc. Condensed Balance Sheets ASSETS December 31, 2012 September 30, 2012 (Unaudited) * Current Assets Cash $ $ Accounts Receivable, net of allowance for doubtful accounts Inventory, net - Prepaid Expenses Total Current Assets Equipment, net Intangibles (Note 2(B)) - - Security Deposit - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Accounts payable - related party Deferred Revenue TotalLiabilities Commitments and Contingencies (Note6) Stockholders' Equity Preferred stock, $0.0001 par value; 100,000,000 shares authorized, none issuedand outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized, 10,987,500 and 10,972,500 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ * Derived from audited financial statements See accompanying notes to unaudited condensed financial statements 1 Next Fuel, Inc. Condensed Statements of Operations (Unaudited) For the Three Months Ended December 31, Sales $
